Filed 2/14/22
                             CERTIFIED FOR PUBLICATION

                 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                          H047594
                                                     (Santa Clara County
            Plaintiff and Respondent,                 Super. Ct. No. C1775222)

            v.

 RAYMOND GREGORY REYNOZA,

            Defendant and Appellant.
        A jury found defendant Raymond Gregory Reynoza guilty of dissuading a witness.
(Pen. Code, § 136.1, subd. (b)(2), hereafter section 136.1(b)(2).)1 As relevant here,
section 136.1(b)(2) punishes any person who attempts to prevent or dissuade a witness
from “[c]ausing a complaint . . . to be sought and prosecuted, and assisting in the
prosecution thereof.” We consider whether a person can be guilty under section
136.1(b)(2) where a complaint has already been filed in the case involving the witness.
        The witness here was Rafael Cornejo. Cornejo and two other men—including
Reynoza’s brother—had been arrested for misdemeanor firearm possession in Gilroy in
February 2017. The alleged dissuasion in this case occurred in San Jose in June 2017,
after charges had already been filed in Cornejo’s case. Reynoza contends he cannot be
convicted under section 136.1(b)(2) because a complaint had already been filed in
Cornejo’s case.
        We conclude insufficient evidence supports the conviction. Applying well-
established principles of statutory construction, we hold the words “[c]ausing a complaint
. . . to be sought” in section 136.1(b)(2) refer to attempts to prevent a complaint from

        1
            Subsequent undesignated statutory references are to the Penal Code.
being filed. If the defendant knows a complaint has already been filed and does not
attempt to prevent or dissuade the witness from causing any further or amended
complaint to be filed, an essential element of the offense is missing. Because the
evidence here was insufficient to prove an element of the offense, the prosecution failed
to prove Reynoza’s conduct fell within the scope of section 136.1(b)(2). We will reverse
the judgment.
                      I. FACTUAL AND PROCEDURAL BACKGROUND
   A. Facts of the Offense
       1. The Underlying Prosecution in Which Cornejo Was a Witness
       Rafael Cornejo was arrested together with Benjamin Valladares and Francisco
Rosales (Reynoza’s brother) in Gilroy in February 2017. Police found an unregistered
firearm in their vehicle. In April 2017, a complaint was filed charging each of them with
misdemeanor possession of a firearm. Valladares was also charged with assaulting a
person with a firearm and causing a firearm to be carried in a vehicle. The three
defendants in that case made several court appearances from April to June 2017. On June
15, 2017, the three defendants made a court appearance. Cesar Chavez and his brother
Gilbert also came to the courthouse even though they did not have any required court
appearances that day. Valladares pleaded guilty to brandishing a firearm.
       2. The Conduct Underlying the Dissuasion Charge in this Case
       The charged conduct in this case occurred outside a bar in San Jose on June 22,
2017. Valladares and Cornejo were inside the bar when the manager told Valladares
there was a group of men outside, whereupon Valladares went outside to see if
everything was alright. Someone asked him, “[W]here’s your bitch ass uncle at?”
Valladares understood this to be a reference to Cornejo, so Valladares went back into the
bar and told Cornejo not to go outside.
       Cornejo then exited the bar and walked outside, where Reynoza and two other
men—Guillermo Cervantes and Cesar Chavez—approached Cornejo in the parking lot.

                                            2
The incident was captured on video camera with no sound. The video shows Cornejo and
Cervantes talking and gesturing at each other while Reynoza and Chavez stood next to
Cervantes. According to witnesses, one of the men in Reynoza’s group said something
like, “[D]rop the charges,” and someone said, “[W]e don’t fuck with snitches.” After
about a minute, Cervantes punched Cornejo once in the head. Cornejo immediately fell
to the ground and his head struck the pavement. Cervantes, Reynoza, and Chavez drove
away, and Cornejo died soon thereafter.
   B. Procedural History
       The prosecution initially charged Reynoza, Cervantes, and Chavez with three
counts: count 1—murder (Pen. Code, § 187); count 2—dissuading or attempting to
dissuade a witness by use of force or threat of force (§ 136.1, subd. (c)(1)); and count 3—
witness dissuasion with an act in furtherance of a conspiracy (§ 136.1, subd. (c)(2)). A
jury trial commenced in January 2018. At the close of the prosecution’s case, the
prosecution dismissed count 3 and amended count 2 to charge witness dissuasion under
section 136.1(b)(2) with allegations that the offense was committed with the use of force
upon a person (§ 136.1, subd. (c)(1)) and in furtherance of a conspiracy (§ 136.1,
subd. (c)(2)).
       The jury convicted Cervantes of involuntary manslaughter and witness dissuasion.
Chavez was acquitted on all counts. The jury acquitted Reynoza of murder on count 1
and found him guilty of dissuading or attempting to dissuade a witness by use of force or
threat of force under section 136.1(b)(2) as charged in count 2. The jury found true the
allegation that he committed the act in furtherance of a conspiracy to intimidate a witness
(§ 136.1, subd. (c)(2)) but found not true the allegation that he used force (§ 136.1, subd.
(c)(1)).
       The trial court sentenced Reynoza to an aggregate term of two years in prison.




                                              3
                                        II. DISCUSSION
       Reynoza contends the evidence was insufficient to prove he violated section
136.1(b)(2). He argues he could not have been guilty of attempting to prevent or
dissuade Cornejo from causing a complaint to be sought and prosecuted because the
complaint had already been filed.2 The Attorney General argues the evidence supported
the conviction because the jury could reasonably infer Reynoza was attempting to
dissuade Cornejo from assisting in the prosecution of a crime. As set forth below, based
on our interpretation of the statutory language, we conclude the evidence was insufficient
to show Reynoza’s conduct fell within the scope of section 136.1(b)(2).
   A. Legal Principles
       As relevant here, section 136.1(b)(2) prohibits “attempts to prevent or dissuade
another person . . . who is witness to a crime from . . . [c]ausing a complaint, indictment,
information, probation or parole violation to be sought and prosecuted, and assisting in
the prosecution thereof.” (§ 136.1, subd. (b)(2).)
       “To assess the evidence’s sufficiency, we review the whole record to determine
whether any rational trier of fact could have found the essential elements of the crime or
special circumstances beyond a reasonable doubt.” (People v. Zamudio (2008) 43
Cal.4th 327, 357, citing People v. Maury (2003) 30 Cal.4th 342, 403 (Maury).) The
record must disclose substantial evidence to support the verdict such that a reasonable
trier of fact could find the defendant guilty beyond a reasonable doubt. (Ibid.) The
substantial evidence must be reasonable, credible, and of solid value. (Ibid.) We review
the evidence “in the light most favorable to the prosecution and presume in support of the
judgment the existence of every fact the jury could reasonably have deduced from the
evidence.” (Ibid.) “A reversal for insufficient evidence ‘is unwarranted unless it appears
that upon no hypothesis whatever is there sufficient substantial evidence to support’ the

       2
        Reynoza also challenges the sufficiency of the evidence in other respects. We do
not reach those claims.

                                              4
jury’s verdict.” (Ibid.) The standard is the same under both the California Constitution
and the federal Constitution. (People v. Jimenez (2019) 35 Cal.App.5th 373, 392.)
       “Issues of statutory interpretation are questions of law subject to de novo review.
[Citation.] ‘Our fundamental task in interpreting a statute is to determine the
Legislature’s intent so as to effectuate the law’s purpose. We first examine the statutory
language, giving it a plain and commonsense meaning. We do not examine that language
in isolation, but in the context of the statutory framework as a whole in order to
determine its scope and purpose and to harmonize the various parts of the enactment. If
the language is clear, courts must generally follow its plain meaning unless a literal
interpretation would result in absurd consequences the Legislature did not intend. If the
statutory language permits more than one reasonable interpretation, courts may consider
other aids, such as the statute’s purpose, legislative history, and public policy.
[Citations.]’ [Citations.]” (People v. Simmons (2012) 210 Cal.App.4th 778, 790.)

   B. The Evidence Was Insufficient to Sustain a Conviction Under Penal Code
      Section 136.1, Subdivision (b)(2)
       The legal issue is whether a defendant can be convicted of violating section
136.1(b)(2) under the circumstances presented here. The conduct charged in this case
occurred after a complaint had already been filed in the underlying prosecution for
misdemeanor firearm possession in Gilroy, and after the defendants in that case had made
several court appearances.3 There was no evidence Reynoza was unaware the complaint
had been filed; to the contrary, the evidence tended to show he was aware of the
complaint and subsequent court proceedings. Nor was there any evidence he intended to
prevent or dissuade the witness from causing an amended complaint or other charging
documents to be filed.



       3
         As stated above, one of the defendants in that case was also charged with
felonies, but he pleaded guilty before the charged conduct at issue here.

                                              5
       Reynoza relies on People v. Fernandez (2003) 106 Cal.App.4th 943 (Fernandez).
The Fernandez court reversed a conviction under section 136.1(b)(1), which prohibits
attempts to dissuade a victim or witness from reporting a crime.4 After Fernandez was
charged with forging a friend’s disability check, Fernandez tried to persuade the friend
not to testify truthfully at the preliminary hearing. (Id. at pp. 945-946.) Fernandez was
then charged with and convicted of witness dissuasion under section 136.1(b)(1). On
appeal, he argued subdivision (b)(1) of section 136.1 did not punish attempts to influence
or prevent a witness’s testimony. The court of appeal analyzed the overall statutory
scheme governing dissuasion, and concluded, “[S]ection 136.1, subdivision (b) punishes
a defendant’s pre-arrest efforts to prevent a crime from being reported to the authorities.”
(Id. at p. 950, italics added.) Because Fernandez’s attempted dissuasion occurred after
the crime had already been reported, the court concluded this conduct was not prohibited
under section 136.1(b)(1), but that the conduct violated section 137, subdivision (c)
instead. (Id. at p. 951.) In so holding, the court adopted the statutory analysis set forth in
People v. Hallock (1989) 208 Cal.App.3d 595, 605-607 (Hallock) which distinguished
between subdivision (a) and subdivision (b) of Penal Code section 136.1 on the ground
that the latter subdivision prohibits pre-arrest conduct.
       Another court of appeal reached a similar conclusion in People v. Brown (2016)
6 Cal.App.5th 1074 (Brown). Brown was convicted under section 136.1(c)(1), which
applies to any violation of subdivision (a) or subdivision (b) committed under certain
circumstances—e.g., where the act was accompanied by force or committed in
furtherance of a conspiracy, among other things. The court of appeal analyzed the overall
statutory scheme and held, “[U]nder section 136.1, subdivision (b)(2), the perpetrator
must attempt to prevent a person from causing a charging document to be sought and



       4
        We use “section 136.1(b)(1)” to refer to subdivision (b)(1) of Penal Code section
136.1, “section 136.1(b)” to refer to subdivision (b), and so forth.

                                              6
prosecuted and from assisting in the prosecution. Thus, the prevention must occur before
the relevant charging document has been filed.” (Brown, at p. 1082, fn. omitted.)
       The Attorney General argues that the language in Brown pertaining to section
136.1(b)(2) constitutes dictum because Brown concerned a conviction under subdivision
(c)(1) of section 136.1, not subdivision (b)(2). The Attorney General relies instead on
People v. Velazquez (2011) 201 Cal.App.4th 219 (Velazquez). In Velazquez, the court of
appeal considered a conviction for dissuasion under section 136.1(b)(2) where the
defendant threatened a witness to drop charges against the defendant’s fellow gang
members. Immediately after Velazquez’s fellow gang members had been arraigned in
another case, he called the witness and told her that if she dropped the charges, nothing
would happen to her. (Velazquez, at pp. 223-224.) On appeal, Velazquez argued he
could not have been convicted under section 136.1(b)(2) because the charged conduct
occurred post-arrest. The court of appeal rejected this claim. The court disagreed with
the analysis of section 136.1 set forth in Fernandez and characterized that opinion’s
statements about subdivision (b)(2) as dicta. The Velazquez court held, “Subdivision
(b)(2) clearly encompasses more than pre-arrest efforts to dissuade, inasmuch as it
includes attempts to dissuade a victim from causing a complaint or information to be
prosecuted or assisting in that prosecution.” (Velazquez, at pp. 232-233, italics added.)
The court therefore left the dissuasion conviction intact even though it was based solely
on conduct that occurred after the filing of charges in the underlying prosecution.
       We respectfully disagree with Velazquez. We are persuaded instead by the
construction of the statute adopted in Hallock, Brown and Fernandez.
Section 136.1(b)(2) prohibits attempts to dissuade a witness from causing a complaint “to
be sought and prosecuted, and assisting in the prosecution thereof.” (§ 136.1, subd.
(b)(2), italics added.) The plain meaning of the words “[c]ausing a complaint . . . to be
sought and prosecuted” necessarily includes the filing of a complaint. The Velazquez
court misconstrued the term “and” to mean “or”, thereby eliminating that required filing

                                             7
element. By passing over the drafters’ use of the conjunctive rather than the disjunctive,
the court ignored the canon of statutory construction that “significance must be given to
every word in a statute in pursuing the legislative purpose, and the court should avoid a
construction that makes some words surplusage.” (People v. Leiva (2013) 56 Cal.4th
498, 506.)
       Although the phrase “sought and prosecuted” might be viewed as ambiguous, the
legislative history makes clear that legislators understood this to refer to the filing of a
complaint. The bill analysis generated by the Assembly Committee on Criminal Justice
described this subdivision as “covering the prevention or dissuasion or attempts from
doing any of the following acts: [¶] b. Causing an accusatory pleading to be filed, or
parole or probation report sought[.]” (Assem. Com. on Criminal Justice, Analysis of
Assem. Bill No. 2909 (1979-1980 Reg. Sess.) as introduced Mar. 6, 1980, p. 1.)
Similarly, the report of the Senate Committee on Judiciary described the subdivision as
making it a crime “to dissuade or attempt to dissuade a person from: [¶] (b) Causing an
accusatory pleading to be filed[.]” (Sen. Com. on Judiciary, com. on Assem. Bill
No. 2909 (1979-1980 Reg. Sess.) as amended April 16, 1980, at p. 3.)
       There are still some circumstances under which a person can violate section
136.1(b)(2) even if the charged conduct occurs entirely after the filing of a charging
document. As the Brown court observed, the statute prohibits attempts at dissuasion.
“Because preventing prosecution can be committed by a mere attempt to prevent
prosecution, presumably it could be committed after the charging document was filed, as
long as the defendant did not know the charging document had been filed and still
intended to prevent it from being filed.” (Brown, supra, 6 Cal.App.5th at p. 1082, fn. 3.)
In this case, however, the prosecution presented no evidence from a which a jury could
infer any such lack of knowledge. To the contrary, Chavez and his brother were present
in court for one of Cornejo’s post-complaint court appearances in the gun possession
case. This evidence demonstrates the defendants in this case were aware a complaint had

                                               8
already been filed in the underlying prosecution. Furthermore, nothing in the plain
language of the statute limits it to the initial filing of a complaint; it nonspecifically
references “a complaint.” (§ 136.1, subd. (b)(2), italics added.) A person could violate
section 136.1(b)(2) by attempting to dissuade a witness or victim from causing an
amended complaint or some other subsequent charging document to be filed. Again,
however, the prosecution presented no evidence from which the jury could infer an
amended complaint was forthcoming or that Reynoza intended to dissuade Cornejo from
causing one to be filed.
       For the reasons above, we hold section 136.1(b)(2) requires proof that, among
other things, the defendant attempted to prevent or dissuade another person from causing
a complaint, indictment, information, probation or parole violation to be filed. If the
defendant was aware the relevant charging document had already been filed, and the
defendant did not attempt to prevent or dissuade the filing of any amended or subsequent
charging document, the defendant has not violated section 136.1(b)(2).5 This does not
mean the state has no power to deter and punish conduct of the kind described here.
Other statutory provisions prohibit attempts to dissuade victims or witnesses where
charges have already been filed. (See generally Fernandez, supra, 106 Cal.App.4th at
pp. 949-951 [analyzing the various statutory provisions prohibiting dissuasion]; § 136.1,
subds. (a)(1) & (a)(2) [prohibiting dissuasion or attempted dissuasion of a victim or
witness from giving testimony or attending trial]; § 137 [applying to attempts to influence
testimony or information given to law enforcement].)
       Absent substantial evidence proving an essential element of the offense, the
conviction under section 136.1(b)(2) must be reversed.




       5
        Because the statute also refers to probation and parole violations, we use the
phrase “charging document” to include the filing of such reports.

                                               9
                            III.   DISPOSITION
The judgment is reversed.




                                   10
                                 _______________________________
                                 Greenwood, P. J.




WE CONCUR:




_______________________________________________
       Bamattre-Manoukian, J.




___________________________________
       Lie, J.




     People v. Reynoza
     H047594
 Trial Court:                            Santa Clara County Superior Court
                                         Superior Court No.: C1775222

 Trial Judges:                           The Honorable Charles S. Wilson
                                         The Honorable Eric S. Geffon


Attorney for Defendant and Appellant      Nancy Susan Brandt
Raymond Gregory Reynoza:                  under appointment by the Court
                                          of Appeal for Appellant




Attorneys for Plaintiff and Respondent    Rob Bonta,
The People:                               Attorney General of California

                                          Lance E. Winters
                                          Chief Assistant Attorney General

                                          Jeffrey M. Laurence
                                          Senior Assistant Attorney General

                                          Catherine A. Rivlin
                                          Supervising Deputy Attorney General

                                          Bruce M. Slavin
                                          Deputy Attorney General




H047594
People v. Reynoza